Exhibit 10.1

Execution Version

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT, dated as of March 26, 2018 (this “Agreement”), is
entered into by and among Tallgrass Energy GP, LP, a Delaware limited
partnership (“TEGP”), Tallgrass Equity, LLC, a Delaware limited liability
company (“TE”), and Tallgrass Energy Partners, LP, a Delaware limited
partnership (the “Partnership”). TEGP, TE and the Partnership are referred to
herein individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, concurrently herewith, the Parties are entering into an Agreement and
Plan of Merger (the “Merger Agreement”) by and among TEGP, TE, the Partnership,
Razor Merger Sub, LLC, a Delaware limited liability company and wholly owned
subsidiary of the Partnership (“Merger Sub”), and Tallgrass MLP GP, LLC, a
Delaware limited liability company and the general partner of the Partnership
(the “General Partner”), pursuant to which (and subject to the terms and
conditions set forth therein) Merger Sub will be merged with and into the
Partnership, with the Partnership as the sole surviving entity (the “Merger”);

WHEREAS, as of the date hereof, TE is the Record Holder (as defined herein) and
beneficial owner of, and has the right to vote and dispose of, in the aggregate,
25,619,218 Partnership Common Units (the “Existing Units”);

WHEREAS, as a condition of the willingness of the parties to the Merger
Agreement to enter into the Merger Agreement and to proceed with the
Transactions, including the Merger, the Parties are entering into this
Agreement; and

WHEREAS, TE acknowledges that the Partnership and TEGP are entering into the
Merger Agreement in reliance on TE’s execution and delivery of this Agreement
and the representations, warranties, covenants and other agreements of TE set
forth herein, and would not enter into the Merger Agreement if TE did not enter
into this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties hereby agree as follows:

1.    Defined Terms. The following capitalized terms, as used in this Agreement,
shall have the meanings set forth below. Capitalized terms used but not defined
in this Agreement shall have the meanings ascribed to them in the Merger
Agreement.

“Covered Units” means TE’s Existing Units, together with any Partnership Common
Units that TE becomes the Record Holder or beneficial owner of on or after the
date hereof.

“Proxy Designee” means a Person designated by the Partnership Conflicts
Committee by written notice to each of the Parties, which notice may
simultaneously revoke the designation of any Person as a Proxy Designee.



--------------------------------------------------------------------------------

“Record Holder” has the meaning ascribed thereto in the TEP Partnership
Agreement.

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
hypothecate, encumber or similarly dispose of (by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, encumbrance or similar disposition of (by
merger, by tendering into any tender or exchange offer, by testamentary
disposition, by operation of law or otherwise); provided, however, that for the
purposes of clarification, a “Transfer” shall not include any existing or future
pledges or security interests issued by TE (or the foreclosure thereof) in
connection with a bona fide loan, indenture or other contract for indebtedness.

2.    Agreement to Vote in Favor of Merger. Prior to the Termination Date (as
defined herein), TEGP and TE irrevocably and unconditionally agree that, at any
meeting of the limited partners of the Partnership, however called, whether
annual or special and whether or not an adjourned or postponed meeting (or in
connection with any written consent of the limited partners of the Partnership),
TE shall, and TEGP shall cause TE to, (a) appear at such meeting or otherwise
cause the Covered Units to be counted as present thereat for purposes of
establishing a quorum and (b) vote, or cause to be voted, at such meeting (or
validly execute and return and cause consent to be granted with respect to), all
Covered Units (in all manners and by each applicable class) (i) in favor of the
Merger Agreement and the Transactions, including, for the avoidance of doubt,
the Merger, and any other matters required to be approved by the holders of
Partnership Common Units in connection with the Transactions, and (ii) against
(A) any Acquisition Proposal, including any Superior Proposal, and (B) any
action that could reasonably be expected to impede, interfere with, delay,
postpone or materially adversely affect the Merger, the Merger Agreement or any
of the Transactions or the matters contemplated by this Agreement. If TE is the
beneficial owner, but not the Record Holder, of any Covered Units, TE agrees to
take all actions necessary to cause the Record Holder and any nominees to vote
(or grant a consent with respect to) all of such Covered Units in accordance
with this Section 2. Except as otherwise set forth in or contemplated by this
Agreement, TE may vote the Covered Units in its discretion on all matters
submitted for the vote of holders of Partnership Common Units or in connection
with any written consent of the holders of Partnership Common Units in a manner
that is not inconsistent with the terms of this Agreement.

3.    Grant of Irrevocable Proxy; Appointment of Proxy.

(a)    FROM AND AFTER THE DATE HEREOF UNTIL THE TERMINATION DATE, TE HEREBY
IRREVOCABLY AND UNCONDITIONALLY GRANTS TO, AND APPOINTS, CHRISTOPHER R. JONES,
AND ANY OTHER PROXY DESIGNEE, EACH OF THEM INDIVIDUALLY, AS TE’S PROXY AND
ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE (OR EXERCISE A
WRITTEN CONSENT WITH RESPECT TO) THE COVERED UNITS SOLELY IN ACCORDANCE WITH
SECTION 2. THIS PROXY IS IRREVOCABLE (UNTIL THE TERMINATION DATE AND EXCEPT AS
TO ANY PROXY DESIGNEE WHOSE DESIGNATION AS A PROXY DESIGNEE IS REVOKED BY THE
PARTNERSHIP CONFLICTS COMMITTEE) AND COUPLED WITH AN INTEREST, AND TE WILL TAKE
SUCH FURTHER ACTION OR EXECUTE SUCH OTHER INSTRUMENTS

 

2



--------------------------------------------------------------------------------

AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND HEREBY REVOKES
ANY OTHER PROXY PREVIOUSLY GRANTED BY TE WITH RESPECT TO THE COVERED UNITS (AND
TE HEREBY REPRESENTS TO THE PARTNERSHIP THAT ANY SUCH OTHER PROXY IS REVOCABLE).

(b)    The proxy granted in this Section 3 shall automatically expire upon the
termination of this Agreement.

4.    Prohibition on Transfers and Certain Other Actions. Neither TEGP nor TE
shall, and TEGP shall cause TE and each other member of the TEGP Group not to,
without the prior written consent of the Partnership Conflicts Committee, in any
manner:

(a)    Transfer, or enter into any contract, option, agreement or other
arrangement or understanding with respect to the Transfer of, any of the Covered
Units or any other equity securities in the Partnership held, directly or
indirectly, by any member of the TEGP Group or beneficial ownership or voting
power thereof or therein (including by operation of law), except to the extent
permitted by the Merger Agreement;

(b)    knowingly take any action that would make any representation or warranty
of TE contained herein untrue or incorrect or have the effect of preventing or
disabling TE from performing its obligations under this Agreement; or

(c)    propose, agree to, promote, solicit or publicly announce its willingness
to undertake or support any of the foregoing.

5.    No Inconsistent Agreements. Except as contemplated by this Agreement, TE
(i) has not entered into, and shall not enter into at any time prior to the
Termination Date, any voting agreement or voting trust with respect to any
Covered Units and (ii) has not granted, and shall not grant at any time prior to
the Termination Date, a proxy or power of attorney with respect to any Covered
Units, in either case, which is inconsistent with TE’s obligations pursuant to
this Agreement.

6.    Termination. This Agreement shall terminate upon the earliest of (a) the
Effective Time, (b) the occurrence of a Partnership Adverse Recommendation
Change made by the Partnership Conflicts Committee, (c) the termination of the
Merger Agreement in accordance with its terms and (d) the mutual written
agreement of the Parties to terminate this Agreement approved by the TEGP
Management Board in the case of TEGP or TE and by the Partnership Conflicts
Committee in the case of the Partnership (such earliest date being referred to
herein as the “Termination Date”); provided, however, that the provisions set
forth in Section 11, Section 15, Section 17, Section 21 and Section 23 shall
survive the termination of this Agreement; and provided, further, that any
liability incurred by any Party as a result of a breach of a term or condition
of this Agreement prior to such termination shall survive the termination of
this Agreement.

 

3



--------------------------------------------------------------------------------

7.    Representations and Warranties of TE. TE hereby represents and warrants to
the other Parties as follows:

(a)    TE is a limited liability company duly formed, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
limited liability company power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement by TE and the performance by TE of its obligations hereunder
have been duly authorized and approved by all requisite limited liability
company action of TE. This Agreement has been duly executed and delivered by TE
and, assuming due authorization, execution and delivery by the other Parties,
constitutes a valid and legally binding obligation of TE, enforceable against TE
in accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights and remedies
generally and by general principles of equity (whether applied in a proceeding
at law or in equity).

(b)    As of the date of this Agreement, (i) TE owns, beneficially and of
record, the Existing Units and holds good title, free and clear of all Liens, to
the Existing Units (except as set forth in the TEP Partnership Agreement and
restrictions under applicable federal and state securities laws); (ii) TE has
voting power, power of disposition and power to agree to all matters set forth
in this Agreement, in each case with respect to all of the Existing Units
(except as set forth in the TEP Partnership Agreement and restrictions under
applicable federal and state securities laws); and (iii) other than the Existing
Units, TE owns no Equity Interests in the Partnership.

(c)    As of the date of this Agreement, no member of the TEGP Group other than
TE owns any Partnership Common Units.

(d)    The execution, delivery and performance of this Agreement by TE does not,
and the fulfillment and compliance with the terms and conditions hereof by TE
will not, (i) violate, conflict with, result in any breach of or require the
consent of any Person under, any of the terms, conditions or provisions of the
certificate of formation or limited liability company agreement of TE;
(ii) conflict with or violate any applicable law; or (iii) conflict with, result
in a breach of, constitute a default under (whether with notice or the lapse of
time or both), or accelerate or permit the acceleration of the performance
required by, or require any consent, authorization or approval under, or result
in the suspension, termination or cancellation of, or in a right of suspension,
termination or cancellation of, any indenture, mortgage, agreement, contract,
commitment, license, concession, permit, lease, joint venture or other
instrument to which TE is a party or by which it is bound, except in the case of
clauses (ii) and (iii) for those items which, individually or in the aggregate,
would not reasonably be expected to materially impair the ability of TE to
perform its obligations under this Agreement.

(e)    No notice to or consent, approval, license, permit, order or
authorization of any governmental authority or other Person is required to be
obtained or made by TEGP, TE, Merger Sub or the General Partner in connection
with the execution, delivery and performance of this Agreement, except for such
consents, approvals, licenses, permits, orders or authorizations that are
required under the Exchange Act or that, individually or in the aggregate, would
not reasonably be expected to materially impair the ability of TE to perform its
obligations under this Agreement.

(f)    As of the date of this Agreement, there is no action, suit,
investigation, complaint or other proceeding pending against TE or, to the
knowledge of TE, threatened against TE that restricts or prohibits (or, if
successful, would restrict or prohibit) the exercise by the Partnership of its
rights under this Agreement or the performance by TE of its obligations under
this Agreement.

 

4



--------------------------------------------------------------------------------

8.    TE Capacity. This Agreement is being entered into (a) by TE solely in its
capacity as a holder of Partnership Common Units and (b) by TEGP solely in its
capacity as the managing member of TE, and nothing in this Agreement shall
restrict or limit the ability of TE or TEGP or any of their respective
Affiliates or any employee, director or officer of TE, TEGP or any of their
respective Affiliates who is an employee, director or officer of the
Partnership, its Affiliates (which, for this purpose, includes Tallgrass
Management, LLC) or the General Partner to take any action in his or her
capacity as an employee, director or officer of any of the Partnership, its
Affiliates (which, for this purpose, includes Tallgrass Management, LLC) or the
General Partner, as the case may be, to the extent permitted by the Merger
Agreement or not otherwise expressly prohibited by this Agreement.

9.    Disclosure. TE hereby authorizes TEGP and the Partnership to publish and
disclose in any announcement or disclosure required by the SEC and in the
Registration Statement, including the Proxy Statement forming a part thereof, of
TE’s identity and ownership of the Covered Units and the nature of the TE’s
obligations under this Agreement.

10.    No Ownership Interest. Other than, with respect to TEGP, in its capacity
as the managing member of TE, and except as otherwise provided herein:
(a) nothing contained in this Agreement shall be deemed to vest in TEGP or the
Partnership any direct or indirect ownership or incidence of ownership of or
with respect to any Covered Units; and (b) all rights, ownership and economic
benefit relating to the Covered Units shall remain vested in and belong to TE,
and TEGP and the Partnership shall have no authority to direct TE in the voting
or disposition of any of the Covered Units.

11.    Non-Survival of Representations and Warranties. The representations and
warranties of TE contained herein shall not survive the termination of this
Agreement in accordance with its terms.

12.    Amendments and Waivers. Subject to compliance with applicable law, any
provision of this Agreement may be (a) waived in writing by the Party benefited
by the provision and approved by the TEGP Management Board in the case of TEGP
or TE and by the Partnership Conflicts Committee in the case of the Partnership
and executed in the same manner as this Agreement, or (b) amended or modified at
any time by an agreement in writing between the Parties approved by the TEGP
Management Board in the case of TEGP and TE and by the Partnership Conflicts
Committee in the case of the Partnership and executed in the same manner as this
Agreement. No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

5



--------------------------------------------------------------------------------

13.    Notices. Any notice, request, instruction, correspondence or other
document to be given hereunder by any Party to another Party shall be in writing
and delivered in person, by courier service requiring acknowledgement of receipt
of delivery or by fax, as follows:

If to TEGP, addressed to:

Tallgrass Energy GP, LP

4200 W. 115th Street, Suite 350

Leawood, KS 66211

Attention: General Counsel

Tel: (913) 928-6010

Fax: (913) 928-6011

with copies (which shall not constitute notice) to:

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, TX 78701

Attention: Mollie Duckworth

                  Joshua Davidson

Tel: (512) 322-2551

Fax: (512) 322-8362

If to TE, addressed to:

Tallgrass Equity, LLC

4200 W. 115th Street, Suite 350

Leawood, KS 66211

Attention: General Counsel

Tel: (913) 928-6010

Fax: (913) 928-6011

with copies (which shall not constitute notice) to:

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, TX 78701

Attention: Mollie Duckworth

                 Joshua Davidson

Tel: (512) 322-2551

Fax: (512) 322-8362

If to the Partnership, addressed to:

Tallgrass Energy Partners, LP

4200 W. 115th Street, Suite 350

Leawood, KS 66211

Attention: General Counsel

Tel: (913) 928-6010

Fax: (913) 928-6011

 

6



--------------------------------------------------------------------------------

and

Tallgrass Energy Partners, LP

4200 W. 115th Street, Suite 350

Leawood, KS 66211

Attention: Conflicts Committee Chair

Tel: (913) 928-6010

Fax: (913) 928-6011

with a copy (which shall not constitute notice) to:

Bracewell LLP

711 Louisiana, Suite 2300

Houston, Texas 77002

Attention: Troy L. Harder

                  Gary W. Orloff

Tel: (713) 221-1456

Fax: (800) 404-3970

14.    Entire Agreement. This Agreement constitutes the entire agreement among
the Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof.

15.    Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Delaware, without regard to principles of conflicts of
laws. With respect to any action, suit or proceeding arising out of or relating
to this Agreement, each Party agrees that Section 8.3 of the Merger Agreement
shall govern and makes the acknowledgements provided therein.

16.    Specific Performance. The Parties agree that irreparable damage would
occur and that the Parties would not have any adequate remedy at law in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and it is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in each case, in accordance with
Section 16, this being in addition to any other remedy to which they are
entitled at law or in equity. Each Party further agrees that no Party shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 17,
and each Party irrevocably waives any right it may have to require the
obtaining, furnishing or posting of any such bond or similar instrument.

17.    Conflicting Provisions. This Agreement sets forth the Parties’ rights,
responsibilities and liabilities with respect to the matters set forth herein.
In this Agreement, specific provisions prevail over general provisions.

18.    Assignment; Successors. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective permitted successors and
assigns, but neither this Agreement nor any of the rights, benefits or
obligations hereunder shall be assigned or transferred, by operation of law or
otherwise. Nothing in this Agreement, express or implied, is intended to confer
upon any Person other than the Parties and their respective permitted successors
and assigns, any rights, benefits or obligations hereunder.

 

7



--------------------------------------------------------------------------------

19.    Severability. If any provision of this Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by decree of a court of last resort, the Parties shall promptly
meet and negotiate substitute provisions for those rendered or declared illegal
or unenforceable, but all of the remaining provisions of this Agreement shall
remain in full force and effect, so long as the economic or legal substance of
the Transactions are not affected in any manner materially adverse to any Party.

20.    Multiple Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signature.

21.    Interpretation. It is expressly agreed by the Parties that this Agreement
shall not be construed against any Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any provision
hereof or who supplied the form of this Agreement. Each Party agrees that it has
exercised business discretion in negotiating this Agreement and this Agreement
correctly reflects its understanding of the matters set forth herein and,
therefore, waives the application of any law or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document.

22.    Action by the Partnership. Any consent, approval, decision or waiver that
is required to be given or made, or that may be given or made, by the
Partnership with respect to the matters set forth herein shall be given or made
by the Partnership Conflicts Committee, unless it is has expressly waived in
writing its right to give or make such consent, approval, decision or waiver.

23.    Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner, stockholder, agent, attorney, representative or
affiliate of any Party or any of their respective Affiliates (unless such
Affiliate is expressly a Party) shall have any liability (whether in contract or
in tort) for any obligations or liabilities of such Party arising under, in
connection with or related to this Agreement; provided, however, that nothing in
this Section 23 shall limit any liability of the Parties to this Agreement for
breaches of the terms and conditions of this Agreement.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused to be executed or executed this
Agreement as of the date first written above.

 

TEGP: TALLGRASS ENERGY GP, LP By:   TEGP Management, LLC,   its general partner
By:  

/s/ David G. Dehaemers, Jr.

  David G. Dehaemers, Jr.   President and Chief Executive Officer TE: TALLGRASS
EQUITY, LLC By:  

/s/ David G. Dehaemers, Jr.

  David G. Dehaemers, Jr.   President and Chief Executive Officer

 

Signature Page to Support Agreement



--------------------------------------------------------------------------------

PARTNERSHIP: TALLGRASS ENERGY PARTNERS, LP By:   Tallgrass MLP GP, LLC,   Its
general partner By:  

/s/ David G. Dehaemers, Jr.

  David G. Dehaemers, Jr.   President and Chief Executive Officer

 

Signature Page to Support Agreement